Name: Council Directive 69/465/EEC of 8 December 1969 on control of Potato Cyst Eelworm
 Type: Directive
 Subject Matter: agricultural activity;  cultivation of agricultural land;  plant product;  environmental policy
 Date Published: 1969-12-24

 Avis juridique important|31969L0465Council Directive 69/465/EEC of 8 December 1969 on control of Potato Cyst Eelworm Official Journal L 323 , 24/12/1969 P. 0003 - 0004 Finnish special edition: Chapter 3 Volume 2 P. 0251 Danish special edition: Series I Chapter 1969(II) P. 0547 Swedish special edition: Chapter 3 Volume 2 P. 0251 English special edition: Series I Chapter 1969(II) P. 0563 Greek special edition: Chapter 03 Volume 5 P. 0021 Spanish special edition: Chapter 03 Volume 3 P. 0172 Portuguese special edition Chapter 03 Volume 3 P. 0172 COUNCIL DIRECTIVE of 8 December 1969 on control of Potato Cyst Eelworm (69/465/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee; Whereas potato production occupies an important place in Community agriculture; Whereas the potato yield is constantly threatened by harmful organisms; Whereas, through the protection of potato cultivation against such harmful organisms, not only should productive capacity be maintained, but also agricultural productivity increased; Whereas proctective measures to prevent the introduction of harmful organisms into individual Member States would have only a limited effect if such organisms were not controlled simultaneously and methodically throughout the Community and were not prevented from spreading; Whereas one of the organisms most harmful to potatoes is Potato Cyst Eelworm (Heterodera rostochiensis Woll.); Whereas this pest has occurred in several Member States and there are contaminated areas within the Community; Whereas there is a permanent risk to potato cultivation throughout the Community if effective measures are not taken to control this pest and prevent it from spreading; Whereas, to eradicate this pest, minimum provisions must be adopted for the Community ; whereas Member States must be able to adopt additional or stricter provisions where necessary; Whereas potato varieties which are resistant to certain pathotypes of this pest play an important role ; whereas their use on contaminated plots may be helpful to some extent ; whereas it is therefore in the general interest to publish periodic lists of such varieties; Whereas, for determining the presence of contamination and the resistance of varieties, it appears necessary to apply appropriate methods to which Member States raise no objection; HAS ADOPTED THIS DIRECTIVE:Article 1This Directive concerns the minimum measures to be taken within the Member States to control Potato Cyst Eelworm (Heterodera rostochiensis Woll.) and to prevent it from spreading. Article 2The Member States shall provide that seed potatoes intended for marketing may be produced only on plots which, on official investigation, have been recognised as uncontaminated by Potato Cyst Eelworm. (1) OJ No 28, 17.2.1967, p. 454/67. Article 3When an occurrence of Potato Cyst Eelworm is recorded, Member States shall demarcate the contaminated plot. Article 4The Member States shall provide that on contaminated plots: (a) no potatoes may be grown; (b) no plant intended for transplanting may be grown, stored in the ground or otherwise. Article 5The Member States shall provide that seed potatoes which are contaminated or suspected of being contaminated must, if they are distributed as seed potatoes, be treated in such a way that they are no longer contaminated. Article 6The Member States shall revoke the measures taken to control Potato Cyst Eelworm or to prevent it from spreading only if it is no longer found to be present. Article 7The Member States shall prohibit the holding of Potato Cyst Eelworm. Article 8 1. Member States may authorise: (a) derogations from the measures referred to in Articles 4, 5 and 7 for scientific purposes, tests and selection work; (b) by way of derogation from Article 4 (a), the growing on contaminated plots of varieties of potato which are resistant to pathotypes of Potato Cyst Eelworm found on the plots; (c) by way of derogation from Article 4 (a), the growing on contaminated plots of potatoes other than seed potatoes, provided that it is ensured that such potatoes will be harvested before the cysts of Potato Cyst Eelworm mature; (d) by way of derogation from Article 4 (a), the growing on contaminated plots of potatoes other than seed potatoes, where the ground has been disinfected by appropriate means. 2. The Member States shall ensure that the authorisations referred to in paragraph 1 are granted only where adequate controls guarantee that they do not prejudice the control of Potato Cyst Eelworm and create no risk of the spread of this pest. 3. A potato variety shall be regarded as being resistant to a particular pathotype of Potato Cyst Eelworm if, when that variety is grown, a natural and annual decrease in the population of that pathotype is found to occur. Article 9Member States may adopt such additional or stricter provisions as may be required to control Potato Cyst Eelworm or to prevent it from spreading. Article 10 1. The Member States shall communicate to the Commission before 1 January each year a list of all the varieties of potato accepted by them for marketing and which they have found, by official investigation, to be resistant to Potato Cyst Eelworm. They shall state the pathotypes to which the varieties are resistant. 2. The Commission shall ensure that a list of resistant varieties, based on the communications from the Member States, is published each year, if possible before 1 February. Article 11 The Member States shall ensure that contamination by Potato Cyst Eelworm and the resistance of potato varieties to this pest are determined by appropriate methods to which Member States raise no objection. Article 12Member States shall bring into force the measures necessary to comply with this Directive within two years following its notification and shall forthwith inform the Commission thereof. Article 13This Directive is addressed to the Member States.Done at Brussels, 8 December 1969. For the Council The President J.M.A.H. LUNS